        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                :
                     Plaintiff :
                               :                  No. 3:17-CV-1183
              v.               :
                               :                  Judge Mariani
DEPARTMENT OF MILITARY         :
AND VETERANS’ AFFAIRS –        :                  Electronically Filed Document
GINO J. MERLI VETERANS         :
CENTER,                        :                  Complaint Filed 07/05/17
                   Defendants :

                DEFENDANT’S PRETRIAL MEMORANDUM

A.    A brief statement as to federal court jurisdiction:

      This action was brought pursuant to Title VII. The Court has jurisdiction

under 28 U.S.C. §§ 1331.

B.    A summary statement of facts and contentions as to liability:

      Plaintiff, the former Commandant of the Gino Merli Veterans’ Center (the

“Home”), which is operated by Defendant Department of Military and Veterans

Affairs (“DMVA”). Following the repeated downgrading (for nearly two years) of

the Home’s state license, Plaintiff was terminated in October, 2015. At the time of

his termination, the Home had been downgraded by the Pennsylvania Department

of Health from a fully operational license to a Provisional III license, and was put

on notice that they would be downgraded to a Provisional IV license, the lowest of

all operating licenses. The next step after the issuance of a Provisional IV license is
        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 2 of 9




the closure or state takeover of the Home. Plaintiff was terminated for his failure to

properly manage the Home and his failure to correct repeated citations and

deficiencies from the Pennsylvania Department of Health.

      Plaintiff maintains that he was terminated on the basis of his sexual

orientation.

      Defendants maintain Plaintiff’s rights were not violated when he was

terminated.

C.    A comprehensive statement of undisputed facts:

      Plaintiff, Michael Semian, is a resident of Pennsylvania and formerly

worked, at all relevant times, as the Commandant/ Administrator at the

Veterans’ Center from June 2010 to October 2015.

      Plaintiff is, and has been, a Licensed Nursing Home Administrator in the

Commonwealth of Pennsylvania.

      The Defendant in this matter is the Pennsylvania Department of Military and

Veterans Affairs (“DMVA”) is a Commonwealth agency with a principal mailing

address at 0-47. Fort Indiantown Gap, Annville, PA 17003. DMVA provides

advice and assistance to Pennsylvania’s nearly 820,000 veterans and their families

and to provide quality care to aging veterans.

      Plaintiff holds licensure as a Pennsylvania Licensed Nursing Home

Administrator which he obtained in 1994.



                                          2
        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 3 of 9




      In 2010the Plaintiff was approved by former Governor Ed Rendell as the

Commandant of the Gino Merli Veterans’ Center in Scranton.

      Plaintiff worked for the Defendant as Commandant/Administrator at the

Veterans’ Center from his appointment in June of 2010 to his separation in October

of 2015.

      The Defendant DMVA is a department of the Commonwealth of

Pennsylvania, with a place of business at the above address.

      Defendant is the party that maintains the Department of Military and

Veterans’ Affairs (“Department”) and its divisions and sub-divisions.

      The Department of Military and Veterans’ Affairs was established by the

Pennsylvania Legislature to administer the healthcare system for Commonwealth

Veterans.

      The Mission Statement for the Department is: “to provide advice and

assistance to Pennsylvania’s more than 894,000 Veterans and their families and to

provide quality care to aging Veterans.”

      DMVA, through its facilities, provides a broad spectrum of personal care,

skilled nursing care, domiciliary care, and dementia care for eligible Veterans who

served in the armed forces of the United States of America.

      The Veterans’ Center in Scranton opened in January 1994 as the

Northeastern Veterans’ Center and was the first newly constructed home for



                                           3
          Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 4 of 9




veterans within the state system.

      In July 2002, the Veterans’ Center was renamed the Gino J. Merli Veterans’

Center in honor of the noted World War II hero and Medal of Honor recipient from

Lackawanna County.

      At all times relevant hereto, the Defendant DMVA acted by and through its

agents, servants, and employees, each of whom acted within the scope of his or her

job duties.

D.    A brief description of damages, including, where applicable: 1) principal

injuries sustained, 2) hospitalization and convalescence, 3) present disability, 4)

special monetary damages, loss of past earnings, medical expenses, property

damages, etc., 5) estimated value of pain and suffering, and 6) special damage

claims.

      To be provided by Plaintiff. Defendant contends that Plaintiff is not entitled

to any damages.

E.    Witnesses:

      Andrew Ruscavage

      Kim Kreiser

      Barry Lowen

      Jerry Beck

      Vito Ruggiero



                                         4
        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 5 of 9




      Edward Beck

      Michelle Matz

      Lynn O’Day

      Susan Roulliard

      Jonatthan Trexler

      James Joseph

      Records Custodians may be called where appropriate.

      Defendant reserves the right to call those listed on Plaintiff’s pretrial list.

F.    Summary of testimony of each expert witness:

      N/A.

G.    Special comment about pleadings and discovery:

      None at this time.

H.    Summary of legal issues involved and legal authorities relied upon:

      Whether the Plaintiff failed to present sufficiently direct evidence of gender

discrimination to warrant a mixed-motive jury instruction, such that the pretext

jury instruction should be given? See Kull v. Kutztown Univ. of Pennsylvania, 543

F. App'x 244, 248 (3d Cir. 2013) (“Whether a case is a pretext case or mixed-

motives case is a question for the court once all the evidence has been received…

A plaintiff must demonstrate with ‘sufficiently direct’ evidence that gender was a

motivating factor in the employer's decision to warrant a mixed-motives



                                           5
        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 6 of 9




instruction.”) citing Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089 (3d Cir.

1995); Watson v. SEPTA, 207 F.3d 207, 215 (3d Cir.2000).

      Whether Plaintiff’s sexual orientation was not a determinative factor in the

decision to terminate Plaintiff? See Kull, 543 F. App'x at 248 (“In a pretext case,

the plaintiff must show that gender was a ‘determinative factor’…”).

      As an initial matter, there is no right to a jury trial under the Pennsylvania

Whistleblower Law. Bensinger v. Univ. of Pittsburgh Med. Ctr., 98 A.3d 672 (Pa.

Super. Ct. 2014).

      Alternatively, whether Plaintiff failed to prove that he was fired because he

made reports? Evans v. Thomas Jefferson Univ., 81 A.3d 1062, 1070 (Pa. Cmwlth.

2013) (The causal connection that the Whistleblower Law requires must be

demonstrated “by concrete facts or surrounding circumstances that the report of

wrongdoing or waste led to the plaintiff's dismissal, such as that there was specific

direction or information received not to file the report or that there would be

adverse consequences because the report was filed.”).


I.    Stipulations desired:

      That Defendants’ exhibits are authentic.

      That photocopies may be used in lieu of originals.

J.    Estimated number of trial days:

      Three to four days.

                                          6
        Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 7 of 9




K.     Any other matters pertinent to the case to be tried:

       N/A.

L.     Exhibit List:

       See attached Exhibit List. Defendant also reserves the right to use any

exhibit listed by Plaintiff.

M.     Special Verdict Questions:

       Proposed Special Verdict Questions will be submitted in accordance with

       Court order.

N.     Statement that the person with settlement authority has been notified:

       The person with settlement authority has been notified of the requirements

set forth in Local Rule 16.2.

O.     Certificate required under Local Rule 30.10:

       N/A.




                                           7
       Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 8 of 9




P.   Findings of Fact and Law:

     N/A.

                                          Respectfully submitted,

                                          JOSH SHAPIRO
                                          Attorney General


                                  By:     s/ Jessica S. Davis
                                         JESSICA S. DAVIS
Office of Attorney General               Senior Deputy Attorney General
15th Floor, Strawberry Square            Attorney ID 94560
Harrisburg, PA 17120
Phone: (717) 783-6270                    KAREN M. ROMANO
                                         Acting Chief Deputy Attorney General
jdavis@attorneygeneral.gov               Civil Litigation Section

Date: October 10, 2019                   Counsel for Defendant Department of
                                         Military Veterans Affairs




                                     8
       Case 3:17-cv-01183-RDM Document 57 Filed 10/10/19 Page 9 of 9




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                :
                     Plaintiff :
                               :               No. 3:17-CV-1183
              v.               :
                               :               Judge Mariani
DEPARTMENT OF MILITARY         :
AND VETERANS’ AFFAIRS –        :               Electronically Filed Document
GINO J. MERLI VETERANS         :
CENTER,                        :               Complaint Filed 07/05/17
                   Defendants :


                        CERTIFICATE OF SERVICE
      I, Jessica S. Davis, Senior Deputy Attorney General for the Commonwealth

of Pennsylvania, Office of Attorney General, hereby certify that on October 10,

2019, I caused to be served a true and correct copy of the foregoing document

titled Defendant’s Pretrial Memorandum to the following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                       s/ Jessica S. Davis
                                      JESSICA S. DAVIS
                                      Senior Deputy Attorney General
